Citation Nr: 0910797	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  05-28 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left thumb 
disorder.

2.  Entitlement to service connection for a left ankle 
disorder.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to October 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  During the pendency of the 
Veteran's appeal, her claims folder was transferred to the RO 
in Montgomery, Alabama.


FINDING OF FACT

The Veteran suffered injuries to her left thumb and left 
ankle in service.  The evidence of record does not support a 
nexus between any current disorder and the injuries in 
service. 


CONCLUSIONS OF LAW

1.  The Veteran does not have a left thumb disorder that is 
the result of disease or injury incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2008).

2.  The Veteran does not have a left ankle disorder that is 
the result of disease or injury incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§ 3.303, 3.304.







REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Background

The Veteran served on active duty from August 1977 to October 
1982.  The Veteran's service treatment records (STRs) for 
that period of service have been obtained and associated with 
the claims folder.  

The STRs reflect that the Veteran was initially seen for 
complaints of pain involving her left thumb on December 20, 
1977.  The clinical entry noted that the Veteran had pain in 
the thumb secondary to jamming it against equipment on the 
day prior.  The assessment was sprain of the thumb and hot 
soaks and aspirin were prescribed as treatment.  She was seen 
again in January 1978 for complaints of pain.  The examiner 
noted that there was no tenderness or swelling and passive 
movement was normal.  The Veteran said that she could not 
move the finger fully.  She was to return in a week if there 
was no improvement.  Another entry from March 1978 noted that 
the Veteran continued to complain of pain.  The examiner said 
that the range of motion seemed impaired and there was mild 
discoloration.  The assessment was possible hairline 
fracture.  An x-ray was to be done.  No x-ray report for that 
date was located in the STRs.

The Veteran was seen again in November 1978.  The Veteran was 
noted to complain of pain in the thumb since she had jammed 
it in December 1977.  The corpsman reported that there was 
limited range of motion.  The assessment was tendonitis of 
the extensor carpi radialsis.  The Veteran was to be seen by 
a physician.  The Veteran was evaluated by a physician in 
January 1979.  The physician reported that the Veteran's 
thumb was normal but painful to move.  The assessment was 
stress injury to metacarpophalangeal (MCP) joint of the left 
thumb for one year.  The joint was said to be stable and 
pinch adequate.  X-rays of the left thumb were negative.  
There were no further treatment entries pertaining to the 
left thumb and there were no findings on the Veteran's 
separation examination of August 1982.  Further, the Veteran 
did not list any left thumb problems on her medical history 
that she provided at the time of the separation examination.

The Veteran was initially seen for complaints involving her 
left ankle on August 8, 1980.  She reported she had had 
symptoms of swelling for one week.  The Veteran was noted to 
have mild tenderness at the lateral side of the left ankle 
but no swelling.  The assessment was traumatic tendonitis.  
The Veteran was excused from running and exercise for one 
week.  She was seen in the emergency room approximately one 
week later.  She said she had fallen three weeks earlier and 
injured her ankle.  She "just now" complained of pain.  X-
rays were negative.  The Veteran was assessed as having a 
sprain and given crutches.  The Veteran was seen several more 
times in August and September 1980.  Repeated x-rays of the 
left ankle were said to be normal or to show no significant 
abnormalities.  The Veteran was placed in a walking cast that 
was removed after several weeks.  The final entry was dated 
September 16, 1980.  The veteran was said to have no swelling 
and was neurovascularly intact.  There was mild tenderness on 
the lateral aspect.  Weight bearing was without discomfort.  
The physician said the assessment was class II ankle sprain 
with healing.  There were no further treatment entries 
related to the Veteran's left ankle.  

There were no findings on her separation examination of 
August 1982.  The Veteran did not report any problems with 
her left ankle on her medical history form; however, the 
examiner said that the left ankle would occasionally give out 
and swell up after a bad sprain two years earlier.  The 
examiner reported this could occur at any time and was not 
necessarily related to exercise.  

The Veteran submitted her initial claim for VA disability 
compensation in March 2004.  She listed her left hand and 
"right" ankle as having been treated in service.  She did 
not list any source of treatment after service.

The RO wrote to her to ask if she had received treatment for 
either disorder in May 2004.  The Veteran responded in July 
2004 that she had had continuing problems with her left hand 
and left ankle but had not sought any treatment.

The Veteran was afforded a VA examination in September 2004.  
The Veteran's history of injuring her left thumb and left 
ankle in service was recounted.  The Veteran reported that 
her left ankle would give way on her about every two months 
or so.  She also reported occasional pain on motion of the 
ankle but this was not consistent.  In regard to her left 
thumb, she complained of pain with the use of an occasional 
ACE bandage when the thumb was painful.  The Veteran was 
noted to have dorsiflexion to 10 degrees for both ankles.  X-
rays of the left hand and left ankle were said to be normal.  
The examiner provided impressions of chronic sprain of the 
left ankle and chronic sprain of the left thumb MCP joint.  
The examiner did not address the question of whether any 
current findings were related to the Veteran's injuries and 
treatment in service.

The Veteran submitted private treatment records from the 
Advanced Orthopedic Center (AOC) for the period from March 
2005 to December 2005.  The Veteran was initially seen for 
complaints involving her left shoulder and left thumb on 
March 28, 2005.  The Veteran said that she had had recurrent 
sprains of her left thumb in the past and it constantly 
bothered her.  She gave a history of ulnar nerve 
transposition, reconstruction.  The Veteran was noted to have 
a full range of motion but had pain with radial stressing 
over the ulnar collateral ligament.  She had 5/5 strength and 
the extensor pollicis longus (EPL) tendon and flexor pollicis 
longus (FPL) tendon were both said to be intact as was 
sensation.  The pertinent assessment was recurrent 
inflammation from previous ulnar collateral ligament sprain 
of the thumb MP [MCP] joint.  The Veteran received an 
injection and the thumb was splinted.  She was seen again for 
continued complaints involving her left shoulder and thumb.  
Her shoulder was improved but the prior treatment had not 
helped with the left thumb.  The examiner thought a joint 
cyst might be present.  However, a cyst was ruled out in June 
2005.  An entry from June 8, 2005, noted that the Veteran 
apparently had a history of a prior thumb injury, 
specifically to the ulnar collateral ligament at the MP 
joint.  The physician said that this correlated to the area 
of the Veteran's ongoing thumb pain and was likely related.  
There was no description or date given for the prior thumb 
injury involving the ulnar collateral ligament.

The Veteran later submitted additional records from AOC for 
the period from August 2005 to December 2005.  An entry from 
August 9, 2005, noted that the veteran had instability of the 
ulnar collateral ligament and dorsal capsule of her left 
thumb.  The Veteran thought she originally injured the thumb 
in service.  It was noted that recent prior attempts at 
treatment had failed and surgery was the only option.  The 
Veteran had surgery to repair the ulnar collateral ligament 
in October 2005.  The remainder of the records documented her 
postoperative care but did not address whether the current 
problems with the ulnar collateral ligament were related to 
any incident of service.  

The Board remanded the case for additional development in 
September 2008.  The Veteran was asked to identify any 
sources of treatment for her left thumb or left ankle since 
service.  She responded in November 2008 that all of her care 
was with AOC and that it took place between March and 
December 2005.  

The Veteran was afforded a VA examination in December 2008.  
The examiner noted that she had reviewed the claims folder.  
The Veteran gave a history of injuring her left thumb in 
service when she jammed it while moving equipment.  She had 
surgery on the thumb in 2005.  The Veteran reported having a 
limited range of motion of her thumb and decreased hand 
strength.  The examiner reported that there was no evidence 
of ankylosis or deformity.  There was no gap between the left 
thumb and fingers when attempting opposition.  X-rays of the 
left hand were interpreted as normal.  The diagnosis was 
residuals of ulnar collateral ligament repair.  

In regard to the left ankle, the Veteran said she injured the 
ankle in service when she fell down some stairs.  She 
reported being casted in service.  The Veteran said she now 
experienced occasional swelling and mild giving way.  There 
was no functional limitation for standing or walking.  There 
was no instability but the Veteran reported giving way.  The 
examiner said that the Veteran had active dorsiflexion from 0 
to 20 degrees of the right ankle and 0 to 45 degrees of 
plantar flexion.  The Veteran had from 0 to 15 degrees of 
dorsiflexion and 0 to 45 degrees plantar flexion in the left 
ankle.  X-rays of the left ankle were said to show normal 
mineralization and alignment, and normal tibiotalar joint.  
The ankle mortise was anatomic.  Calcified densities seen 
around the cuboid may represent accessory ossicles or sequela 
of remote injury.  There was a lucency through the superior 
aspect of the navicular on the lateral view.  The examiner 
provided a diagnosis of decreased range of motion of the left 
ankle without other objective evidence of a disorder of 
bilateral ankles.  

The examiner also provided nexus opinions in regard to both 
left thumb and left ankle disorders.  As to the left thumb 
the examiner said that it was less likely than not that the 
current left thumb disorder was related to the injury in 
service.  In so doing the examiner listed the several STR 
clinical entries that addressed the Veteran's left thumb to 
document her thorough review of the STRs.  She also noted the 
several treatment entries from AOC.  The examiner noted that 
the Veteran did not seek treatment for her left thumb from 
1979 until 2005.  The Veteran was diagnosed with instability 
of the ulnar collateral ligament in 2005.  The examiner 
stated that this was a separate issue from the injury 
diagnosed in service.  

The examiner also stated that it was less likely as not that 
the Veteran's left ankle condition was related to her 
military service.  She noted that the Veteran had a class II 
ankle sprain with slow healing in 1980 without any further 
complaints of ankle problems until 2004 when she submitted 
her claim.  The examiner said that there was no record of any 
medical treatment for the ankle since 1980.  Further, there 
was no current problem with the left ankle except for a small 
loss of dorsiflexion.  The examiner concluded that it was 
less likely than not that the Veteran's current left ankle 
disorder was related to military service.  As with the left 
thumb issue, the examiner listed the several STR clinical 
entries that addressed the Veteran's left ankle to document 
her thorough review of the STRs.  It was her conclusion that 
the Veteran's current left ankle decrease in range of motion 
was less likely than not related to the injury in service.  

II. Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

A. Left Thumb

The STRs clearly document an injury to the left thumb in 
December 1977.  The Veteran was seen on several occasions for 
complaints of pain associated with the left thumb injury 
during a year long period.  The last entry to address her 
thumb in January 1979 noted that the Veteran had a complaint 
of pain but the joint was stable and pinch was adequate.  X-
rays of the left thumb were negative.  The assessment was 
stress injury.  The STRs document no further treatment for 
complaints involving the left thumb for over 3 1/2 years of 
additional service.  Further, there were no complaints raised 
by the Veteran at the time of her separation examination.

The Veteran submitted her claim for benefits more than 21 
years after service.  She conceded that she had not sought 
any treatment for her left thumb in the intervening years.  
She did not provide any statements of a continuity of 
symptomatology other than to say she sometimes had pain in 
the left thumb.  Her statements to her physicians at AOC are 
indicative of the Veteran having had a number of additional 
strains, or injuries, to her left thumb over the years since 
service.

An AOC entry from July 8, 2005, noted that the Veteran had a 
history of a prior thumb injury, specifically to the ulnar 
collateral ligament at the MP joint.  The physician said that 
this correlated to the area of the Veteran's ongoing thumb 
pain and was likely related.  An entry from August 9, 2005, 
noted that the Veteran had instability of the ulnar 
collateral ligament and dorsal capsule of her left thumb.  
The entry further noted that the Veteran thought she 
originally injured the thumb in service.  

The evidence of record does establish that the Veteran had a 
left thumb injury in service.  Her statements to the AOC 
providers also show that she had injuries subsequent to 
service.  The Veteran did not have an injury to the ulnar 
collateral ligament in service.  The VA examiner of 2008 
provided a thorough review of the STRs and concluded that the 
Veteran's injury in service was different from the injury to 
the ulnar collateral ligament treated by the physicians at 
AOC.  Thus the AOC physician's comment that the Veteran's 
self-described previous injury to the ulnar collateral 
ligament correlated to her current problems and was likely 
related, does nothing to link the current disorder to 
service.  The VA examiner's opinion is entitled to greater 
probative weight and outweighs the AOC physician's comment as 
the VA examiner was aware of the actual nature of the injury 
in service as set forth in the STRs, and then opined the 
current disability is not related to that injury.  The AOC 
physician was not aware of the relevant facts in the STRs and 
instead relied on the Veteran's recitation of the extent of 
the original injury.  

Although the Veteran is competent to provide evidence of the 
symptoms related to her left thumb, she is not competent to 
provide a diagnosis of the current disorder.  Further, she is 
not competent to provide a nexus between any currently 
diagnosed disorder of the left thumb and her military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
(2000) (noting that "evidence of a prolonged period without 
medical complaint" may be considered in determining whether 
a claimant's condition is related to service). 

As the preponderance of the evidence is against finding the 
Veteran's current left thumb injury is related to service, 
the Veteran's claim must be denied.

B. Left Ankle

At the outset the Board notes that VA considers normal 
dorsiflexion of the ankle joint to be from 0 to 20 degrees 
and normal plantar flexion to be from 0 to 45 degrees.  See 
38 C.F.R. § 4.71a, Plate I (2008).

The STRs document the Veteran's injury to her left ankle and 
the treatment for the injury in service during the August to 
September 1980 period.  The STRs are negative for any further 
treatment.  Her separation physical examination medical 
history form did note that she had occasional periods of 
giving way and swelling.  No findings were noted on 
examination.

The Veteran admitted that she had not sought any treatment 
for problems related to her left ankle since her separation 
from service when she submitted her claim in March 2004.  She 
had no complaints involving her left ankle as part of her 
treatment at AOC.

The two VA examinations found evidence of a limitation of 
dorsiflexion, in both ankles.  However, the first VA examiner 
provided no opinion as to whether the finding for the left 
ankle was related to the left ankle injury in service.  The 
second VA examiner opined that it was less likely than not 
that the current limitation of motion of the left ankle was 
related to the injury in service.

The second VA examiner provided a thorough review of all of 
the STR entries that showed treatment for complaints 
involving the left ankle.  The examiner noted that the 
Veteran was shown to have a healing class II sprain in 
September 1980 and had no further treatment prior to her 
separation from service in October 1982.  The VA examiner 
also noted that the Veteran had not sought any treatment for 
any complaints associated with the left ankle in the 
intervening 21 years.  The VA examiner concluded that the 
evidence showed that it was less likely than not that any 
current limitation of motion of the left ankle was related to 
the injury in service.

The Veteran has not provided any support for her claim other 
than to note that she had a left ankle injury in service and 
had complaints of occasional giving way now.  The records 
from AOC do not document any complaints involving the left 
ankle.  The second VA examiner has opined that the current 
limitation of dorsiflexion of the left ankle is not related 
to the injury in service.  

As with the left thumb issue, the Veteran is competent to 
provide evidence of symptoms associated with her left ankle.  
However, she is not competent to diagnosis a disorder or to 
provide a nexus opinion that would link any current disorder 
to her left ankle injury in service.  In light of the medical 
opinion from the second VA examination, the Board finds that 
the Veteran's claim for service connection for a left ankle 
disorder must be denied.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for either a left thumb or left ankle 
disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2008).

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court), issued a decision in 
March 2006 in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present case, the Veteran's claim was received in 
March 2004.  The RO wrote to her in May 2004.  The RO advised 
the Veteran of the evidence required to substantiate her 
claim for service connection, to include her right ankle 
versus her left ankle.  This was because the Veteran 
originally listed her right ankle on her claim for benefits.  
She later clarified she was seeking service connection for a 
left ankle disorder.

The Veteran was advised to submit evidence showing that she 
had the claimed disorder since service.  She was given 
specific examples of the types of information that would help 
to substantiate her claim.  She was advised to submit 
evidence showing a diagnosis and treatment for the claimed 
disabilities.  The letter also advised the Veteran of the 
information required from her to enable VA to obtain evidence 
on her behalf, the assistance that VA would provide to obtain 
evidence on her behalf, and that she should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  She was asked to 
submit and medical evidence that she had in her possession.

The Veteran responded to the letter by noting it was her left 
ankle and not her right ankle at issue.  She also said all 
the evidence pertinent to her claim was in her STRs.  She 
added that she had not had any treatment since service.

The Veteran's claim was denied in November 2004.  She 
submitted her notice of disagreement in January 2005.  She 
perfected her appeal in September 2005.

The Veteran was provided the notice required by the Court in 
Dingess in March 2006.  

The Veteran submitted the private treatment records from AOC.  
Her claim was re-adjudicated in October 2007.  The Veteran 
was issued a supplemental statement of the case (SSOC) that 
listed the evidence added to the record and explained the 
basis for the continued denial of her claim.

The Board remanded the case for additional development in 
September 2008.  The RO wrote to the Veteran and asked her to 
identify any additional sources of records that could be 
obtained in October 2008.  The Veteran responded that all of 
her treatment had been from AOC from March 2005 to December 
2005.

The Veteran was afforded a VA examination in December 2008.  
Her claim was re-adjudicated and her claim remained denied in 
January 2009.  She was issued a SSOC that addressed the 
evidence added to the record and explained the basis for the 
continued denial of her claim.

The Veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

To the extent there may be any notice error, the presumption 
of any prejudice is overcome in this case.  A reasonable 
person would have known that they had to provide evidence of 
a current disability, as well as evidence that would link the 
current disability to the injuries in service.  The May 2004 
letter provided clear guidance in this respect.  The Veteran 
responded that she had no additional evidence to submit as 
she had not had additional treatment since service.  She 
noted her STRs contained the necessary evidence.

In addition, the Veteran had actual knowledge of what was 
required to substantiate her claim for service connection.  
As noted she reported no additional treatment after service.  
After the initial denial of her claim, she later submitted 
private treatment records regarding current treatment for a 
left thumb disability.  She also provided lay statements of 
her belief that her current disorders were related to 
service.

The Veteran has not been prohibited from meaningful 
participation in the adjudication of her claim such that it 
affects the essential fairness of the adjudication.  As noted 
she has responded to the notice letter in her case, as well 
as other correspondence, and she has submitted statements and 
submitted evidence in support of her claim.  See Sanders, 487 
F.3d. at 889.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate her claim.  Her STRs are of record 
and were reviewed.  She provided private treatment records.  
The Veteran submitted lay statements.  She was afforded two 
VA examinations to assess her claim.  She was scheduled for a 
Travel Board hearing but failed to report.  She did not ask 
that the hearing be rescheduled.

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record or requested.  The Board is 
also unaware of any such evidence.


ORDER

Entitlement to service connection for a left thumb disorder 
is denied.

Entitlement to service connection for a left ankle disorder 
is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


